Dillon, J.
I. So far as the cause turns upon its facts, we do not propose to set out in detail the reasons for our judgment, but announce the conclusion, simply, to which we have been brought. Counsel must be content with this, and with the assurance that the record and all of the testimony has been carefully examined in concert. Where a cause depends solely upon the question in whose favor is the weight of evidence, or where, in the balancing and estimate of probabilities, is the truth most likely to be found, it is of no value, or almost none, as a precedent, and it is better generally, perhaps always, unless the case is one involving an unusual amount of property, to state the result without incumbering the opinion, and consequently the reports, with a statement of the mental processes by which the result has been attained. So far as causes involve and turn upon questions of law, the judgment of the court is a precedent, and if the question is a new one, or one which has never before been determined in the State an exposition of the grounds and reasons of the *579decision is justly expected by the court. We bear these observations .in mind, in the disposition of the present appeal.
Obviously the first inquiry which presents itself relates to the land transaction of August 22, 1860, in which Oaruthers conveyed to Hunt the land by deed absolute,, and received back a title bond as before stated; and the question is, was it a deed or mortgage? That it was in equity a mortgage can admit of no reasonable doubt. To regard it as a sale compels us to find that Oaruthers sold a pair of maxes worth nearly or quite $200, and 400 to 480 acres of land worth from $3,000 to $4,000 for $1,000. Again, the amount of the consideration in the deed, $5,000, militates against the theory that an absolute sale was intended. And again, the contemporaneous execution of a-title bond back, removes the question from all doubt, and stamps the transaction as a mortgage. Trucks v. Lindsay, ante. Indeed .the defendant’s counsel, in their printed argument, admit, as in candor they could not well refuse to do, that “ legally, the deed and bond at .first constituted a mortgage transaction, but the subsequent modification and agreement made the transaction absolute.”
It is not, perhaps, as clearly established as it ought to be, that there was a subsequent concluded and final abandonment by Oaruthers of his right in the land, and to have the same upon paying Hunt his debt.
If Oaruthers was of sound mind, and fairly made such an agreement, the principles laid down in Vennum v. Babcock, 13 Iowa, 194, would apply. Certain it is that Oaruthers never surrendered his title bond.
But assuming that, in the fall of 1861 or in the spring of 1862, Oaruthers did say to the defendant, “I give up all, take possession,” &ct, we are all of the opinion, upon the testimony of Dr. Bowe, Dr. Van Pelt, Mr. McMenomy and others, that, if not insane, his mind had, nevertheless, been so unsettled and impaired by the combined influence and operation of disease, excessive and long continued use of intoxicating liquors, and domestic difficulties, as to render him almost or quite an imbecile; so much so as to require courts of equity to protect him from the consequences of contracts so obviously and highly prejudicial as the one which is insisted upon by the defendant.
The main legal principles applicable to this subject are well stated by Wright, Ch. J., in Corbit v. Smith, 7 Iowa, 60, 64, et seq., from which, however, the case at bar is distinguishable in its facts. See also Story Eq. Inris., §§ 227, 228, 234, 235, 236, 237, 238. Within the just and enlightened principles there laid down, the plaintiff’s case has clearly been brought. There is no difficulty in placing the par*580ties in statu quo, if this be an. indispensable condition to the granting of relief We are of the opinion, then, the deed of August 22, 1860, was in equity a mortgage; and that its character as such has never been changed by any subsequent valid agreement.
II. This brings us to the next question, and that is, the state of the account between the parties. We allow six per cent interest instead of five per cent, from the 20th August, 1861. We merely observe that the evidence does not satisfy us that the referee overestimated the value of the horses, or that the defendant made a fair sale of all of them, so that he should only account on the basis of the amount received. The referee made a nominal error in charging the defendant for the hogs mentioned in the chattel mortgage, instead of those testified to by Overman; but the error was nominal only, as the hogs shipped to Chicago were worth that amount, and the defendant’s answer is no evidence in his favor that he accounted for the proceeds.
The referee rejected the plaintiff’s charge for wheat delivered to the defendant, although the amount and delivery were sworn to by Thomas; also, certain items of about an equal amount claimed by defendant. The result is substantially right, and the decree below, 'with the above modification as to interest, is affirmed.
We also think that Hunt is entitled to the balance due on the Gordon claim of $141.25.
There is no proof that he agreed absolutely to take the property turned out as his own, and assume the debt. He simply took it “toward paying” or “on account” of the Gordon debt. But for this amount he is not entitled to any other lien than the one which the judgment gives him.
Costs in this court to be equally divided.
Decree modified and affirmed.